Citation Nr: 0502918	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-27 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO in Pittsburgh, 
Pennsylvania which, in pertinent part, denied service 
connection for a cervical spine disability.  A personal 
hearing was held before an RO hearing officer in January 
2003.  In a September 2003 rating decision, the RO 
established service connection for lumbosacral 
osteoarthritis.  A videoconference hearing was held before 
the undersigned veterans law judge in August 2004.


FINDINGS OF FACT

A cervical spine disability is of service origin.


CONCLUSION OF LAW

A cervical spine disability was incurred in active service.  
38 U.S.C.A. §§  1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rules implementing the VCAA are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the January 2002 rating decision and a September 2003.  He 
was further furnished a VCAA letter in November 2001.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Further, he was 
informed of the information and evidence needed from him to 
substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Identified relevant medical records have been 
obtained, and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Factual Background

The veteran served on active duty in the US Marine Corps from 
July 1965 to July 1968.  His DD Form 214 reflects that his 
primary military occupational specialty was that of shore 
fire control party, and that he completed a basic airborne 
course in 1966 at Fort Benning.  He received the Navy and 
Marine Corps Parachute Insignia, and he served in Vietnam.

Available service medical records are negative for a cervical 
spine or neck disability.  Attempts to obtain additional 
service medical records have been unsuccessful.

In June 1969, the veteran filed a claim for service 
connection for a low back disability, which he said was first 
treated at Camp Lejeune in July 1966.  He did not mention a 
neck disability.

At an August 1969 VA examination, the veteran complained of a 
low back disability.  He reported that he injured his low 
back during a parachute jump in service.  He did not complain 
of a cervical spine disability and such a disability was not 
diagnosed.

October 1999 private electromyography and nerve conduction 
velocity studies of the veteran's upper extremities reflect 
bilateral mild to moderate remote C7 radiculopathies and 
bilateral carpal tunnel syndrome.

A cervical spine disability was first diagnosed in 2000.  A 
July 2000 consultation request reflects that the veteran 
complained of neck pain which began four days previously, and 
denied any prior history of trauma or injury.  The diagnostic 
impressions were acute cervical strain and rule out cervical 
radiculopathy.
A July 2000 physical therapy note reflects that the veteran 
complained of bilateral upper neck pain.  He said that one 
day in the past week he woke up with severe neck and mid-back 
pain.  

A July 2001 VA X-ray study of the cervical spine showed mild 
degenerative arthritis.  An August 2001 magnetic resonance 
imaging (MRI) scan of the cervical spine showed foraminal 
narrowing at multiple levels, and focal osteophyte formation 
with mild deformity of the cervical cord on the left side at 
C4-5 with mild central spinal stenosis and flattening of the 
thecal sac at C3-4.

A June 2001 private medical record from J. M. T., MD, 
reflects that the veteran was examined for complaints 
including a long history of neck pain, tingling, and numbness 
in both arms and hands.  The examiner indicated that the 
veteran was a patient with an earlier history of significant 
cervical and lumbar trauma, most likely occupationally 
related.  The pertinent diagnosis was probable cervical and 
lumbar osteoarthritis.

By a letter dated in April 2002, a former servicemember said 
he served in Vietnam with the veteran, and recalled that the 
veteran hurt his back after falling in a drainage ditch while 
carrying another soldier.

By a letter dated in October 2002, Dr. T. stated that the 
veteran reported that his current cervical and lumbar pain 
were due to several incidents during combat in Vietnam.  He 
said that in addition to the April 2002 letter discussed 
above, he reviewed records provided by the veteran, which 
reflected that he went to the dispensary for back pain on 
four occasions during service.  Dr. T. opined that during 
service in Vietnam in 1967, the veteran sustained a lumbar 
injury, and might also have sustained a cervical injury, 
although it was not reported on the records he reviewed.

At a January 2003 RO hearing, the veteran essentially 
asserted that he incurred neck and low back disabilities 
during service.  He said he hurt his back during a parachute 
jump, and hurt his back and neck during a fall in a ditch in 
Vietnam while carrying another soldier.  He related that he 
had back and neck problems ever since.

At a May 2003 VA examination, the veteran reported that he 
injured his neck and back during a non-combat parachute jump.  
He also reported two subsequent injuries to these areas, 
including an incident in Vietnam in which he fell while 
carrying another person.  The diagnostic impression was 
chronic cervical and lumbar strain.  There was X-ray evidence 
of multi-level spondylosis of the cervical and lumbar spine.  
The examiner stated, "In reference to the causation of the 
claimant's neck and back problems, I feel that these 
conditions are at least as likely as not related to the 
incidents which occurred during active military duty."

In a September 2003 rating decision, the RO established 
service connection for lumbosacral osteoarthritis.  At a June 
2004 VA examination, the examiner diagnosed mild central 
spinal stenosis and flattening of the thecal sac at C3-4 by 
MRI scan with degenerative joint disease changes by X-ray 
study, with chronic residual pain in the neck, radiating to 
the right elbow and left shoulder.  At an August 2004 VA 
examination, the veteran essentially reiterated his 
assertions.  He said he had neck pain for many years.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

The veteran claims service connection for a cervical spine 
disability which he asserts was incurred during military 
service as a result of several injuries to the back and neck.  
He contends that he injured his back and neck during a 
parachute jump, and after falling while carrying another 
soldier.  The available service medical records are negative 
for a diagnosis of a chronic cervical spine disability.  The 
first medical evidence of a cervical spine disability is 
dated in 1999.  The Board is aware that in July 2000 the 
veteran complained of neck pain which began four days 
previously.  However, the October 1999 medical report clearly 
shows that the veteran had already experienced radiculopathy.  
Also he has subsequently testified that he had neck pain 
since service. 

The veteran has submitted a buddy statement by another 
veteran who said he recalled the veteran falling while 
carrying another soldier, and incurring a back disability.  
He did not mention the veteran's neck.  In May 2003, a VA 
examiner opined that the veteran's neck and back problems 
were as least as likely as not related to incidents in 
service.  The veteran is competent to describe in service 
injuries and symptoms.  As a layman, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran has testified that he had both neck and back pain 
after repeated injuries in service, and his assertions are 
consistent with his military service, as are the bony 
abnormalities in his cervical spine.  Dr. T. has variously 
opined that the veteran's neck and back disabilities are 
occupationally related, and that they are related to service.  
A VA doctor has related both of these disabilities to 
military service.  After considering all the evidence of 
record, the Board finds that the evidence as a whole is in 
equipoise, and service connection for arthritis of the 
cervical spine is warranted.  The benefit-of-the-doubt rule 
has been applied in reaching this decision. 38 U.S.C.A. § 
5107(b) (West 2002).


ORDER

Service connection for a cervical spine disability is 
granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


